          Case 3:15-cr-00039-MEM Document 108 Filed 04/15/20 Page 1 of 10



                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

 UNITED STATES                           :

                                         :       CRIMINAL NO. 3:15-39

     v.                                  :        (JUDGE MANNION)

 CRYSTAL SERFASS,                        :

      Defendant                          :


                                MEMORANDUM

I.        Background

          On April 13, 2020, defendant Crystal Serfass, an inmate serving her

90-month federal sentence imposed by this court at Danbury Federal Prison

Camp (“DFPC”) in Connecticut, filed a Motion for Immediate Release to

Home Confinement pursuant to the Coronavirus Aid, Relief, and Economic

Security Act, (“CARES Act”), §12003(b)(2).1 (Doc. 107). Serfass concedes

that there are presently no cases of the COVID-19 virus at DFPC but she

nonetheless requests the court to immediately release her to home

confinement since “[t]he eminent threat of contacting (sic) the virus is real

and based on the CARES Act [she] believes that she qualifies to be


      Serfass’s instant motion is essentially identical to the motion filed by
          1

the defendant in United States v. Brady, Crim. No. 17-60 (M.D.Pa.), which
the court decided on April 14, 2020.
      Case 3:15-cr-00039-MEM Document 108 Filed 04/15/20 Page 2 of 10




immediately released to        home confinement.” Serfass attached            a

memorandum dated April 3, 2020, from U.S. Attorney General William Barr

to the federal Bureau of Prisons (“BOP”) regarding the implementation of the

CARES Act and directing the BOP to identify suitable inmates for home

confinement with COVID-19 risk factors. Serfass, however, does not indicate

if she has a recognized medical condition which would put her at a higher

risk if she contracted COVID-19.

      For the reasons set forth below, the court will construe Serfass’s

motion as a petition for writ of habeas corpus pursuant to 28 U.S.C. §2241,

and it will transfer her case to the District of Connecticut, where jurisdiction

properly arises.

      Additionally, insofar as Serfass intended her motion to be one for

compassionate release pursuant to 18 U.S.C. §3582(c)(1)(A), the court will

dismiss the motion without prejudice for lack of jurisdiction.



II.   Discussion

      No doubt that a habeas petition under §2241 is the proper vehicle for

an inmate to challenge “the fact or length of confinement”, Presser v.

Rodriguez, 411 U.S. 475, 494 (1973), or the “execution” of her confinement.

Woodall v. Fed. BOP, 432 F.3d 235, 241-42 (3d Cir. 2005). Further, the court


                                     -2-
      Case 3:15-cr-00039-MEM Document 108 Filed 04/15/20 Page 3 of 10




must look to the remedy requested by the inmate to determine if she is

seeking relief available in a habeas petition. “When a petitioner seeks

immediate release from custody, the ‘sole federal remedy’ lies in habeas

corpus.” Camacho Lopez v. Lowe, Civil No. 3:20-563, 2020 WL 1689874

(M.D.Pa. April 7, 2020), at 8 (citing Presser, 411 U.S. at 500).

      In Camacho Lopez, the petitioner was an ICE detainee subject to a

final removal order whose removal was set for March 30, 2020, but delayed

due to his COVID-19 diagnosis. The petitioner filed a §2241 habeas petition

seeking immediate release from confinement based on “the threat posed by

the COVID-19 viral pandemic.” The respondent argued that Camacho

Lopez’s petition should be construed as a civil rights action under 42 U.S.C.

§1983. The court found that “the extraordinary conditions of confinement”

“where the petitioner tested positive for and had been hospitalized by a

potentially deadly pandemic virus and claims that officials cannot properly

treat him---constitute the extreme case in which habeas relief might be

available.” Id. at 13. The court then concluded that based on the case’s

unique circumstances, “both the claim brought and the remedy sought are

cognizable in habeas corpus.” Id. The court found, however, that Camacho

Lopez’s continued detention in prison was proper and dismissed his habeas

petition. See also Verma v. Doll, Civil No. 4:20-14, (M.D.Pa. April 9, 2020)


                                     -3-
      Case 3:15-cr-00039-MEM Document 108 Filed 04/15/20 Page 4 of 10




(court found petitioner, an ICE detainee, “plainly seeks a habeas remedy”

where he requested immediate release from custody based on alleged

“constitutionally deficient conditions of confinement that threaten his life and

health” in light of the COVID-19 pandemic).

      In the present case, as in Camacho Lopez, although Serfass is not an

ICE detainee awaiting her removal, she similarly seeks immediate release

from custody at DFPC since she believes her health is in imminent risk at

the prison because it is a potential “hot zone” for COVID-19, which “is

unequivocally a habeas remedy.” Id. (citation omitted). As the court in

Camacho Lopez explained, id. at 11 the term “execution” of a petitioner’s

sentence is broadly defined by the Third Circuit “to include such matters as

administration of parole, sentence computation, prison disciplinary

proceedings, prison transfers, and even ‘conditions’ generally.” (citing

Woodall, 432 F.3d at 241-44).

      In her motion, Serfass clearly seeks relief that affects the execution of

her 90-month prison sentence since she requests the court alter its terms

and to immediately release her to home confinement. Serfass does not

challenge the conditions of her confinement at DFPC and thus her motion is

not a §1983 civil rights action. Nor does the court find that Serfass’s motion

is one for compassionate release under 18 U.S.C. §3582(c)(1)(A). The


                                     -4-
      Case 3:15-cr-00039-MEM Document 108 Filed 04/15/20 Page 5 of 10




defendant has not asked to be released from her sentence, rather she is

asking that her sentence be executed in a different manner, i.e. home

confinement.

      Even had Serfass’s motion been one construed as seeking

compassionate release, it would be dismissed for lack of jurisdiction since

Serfass   has    not   exhausted     her   administrative    remedies     under

§3582(c)(1)(A), “which requires that a defendant seeking compassionate

release present [her] application to the BOP and then either (1)

administratively appeal an adverse result if the BOP does not agree that [her]

sentence should be modified, or (2) wait for 30 days to pass.” United States

v. Zukerman, 2020 WL 1659880, *2 (S.D.N.Y. April 3, 2020). See also United

States v. Raia, --- F.3d ---, 2020 WL 1647922 (3d Cir. April 2, 2020).

      Secondly, Serfass has not demonstrated that “extraordinary and

compelling reasons” warrant a reduction of her sentence since she does not

state that she has any recognized medical condition putting her at a higher

risk if she contracts COVID-19, i.e., she has not alleged that she is at risk of

experiencing serious complications from COVID-19 due to any medical

conditions, and since she admits that there are no cases of the virus currently

at DFPC. See Zukerman, 2020 WL 1659880, *2 (“in order to be entitled to

relief under 18 U.S.C. §3582(c)(1)(A)(i), [Serfass] must both meet the


                                     -5-
       Case 3:15-cr-00039-MEM Document 108 Filed 04/15/20 Page 6 of 10




exhaustion requirement and demonstrate that ‘extraordinary and compelling

reasons’ warrant a reduction of [her] sentence.”). Raia, --- F.3d ---, 2020 WL

1647922, *1 (“The First Step Act empowers criminal defendants to request

compassionate release for ‘extraordinary and compelling reasons’” after the

defendant exhausts administrative remedies with the BOP (citing18 U.S.C

§3582(c)(1)(A)(i)).

      Further,    Serfass does not        allege    any   “catastrophic health

consequences” to make exhaustion futile or show that she could be unduly

prejudiced if she had to wait to exhaust her administrative remedies with the

BOP. See Zukerman, 2020 WL 1659880, *3. Rather, she merely speculates

that she may be exposed to COVID-19 if someone at DFPC contracts the

virus in the future.

      As the Third Circuit in Raia, 2020 WL 1647922, *2, explained, “the

mere existence of COVID-19 in society and the possibility that it may spread

to a particular prison alone cannot independently justify compassionate

release, especially considering BOP’s statutory role, and its extensive and

professional efforts to curtail the virus’s spread.” (citation omitted). The Third

Circuit then stated, ”[g]iven BOP’s shared desire for a safe and healthy prison

environment, we conclude that strict compliance with §3582(c)(1)(A)’s

exhaustion requirement takes on added—and critical—importance.” Id.


                                      -6-
      Case 3:15-cr-00039-MEM Document 108 Filed 04/15/20 Page 7 of 10




     Moreover, Serfass’s reliance on the CARES Act, which was signed into

law on March 27, 2020, as the basis for her release to home confinement is

misplaced. Serfass states that section §12003(b)(2) of the Act “lifts the 10%-

6 month limitation [of 18 U.S.C. §3624(c)(2)” but fails to “provide[] [any]

guidance whatsoever as to how the BOP should pick the [inmates] to go to

home confinement.”

     As the court in United States v. Sawicz, 2020 WL 1815851, *1

(E.D.N.Y. April 10, 2020), recently explained:

     [The] CARES Act expanded the maximum amount of time that a
     prisoner may spend in home confinement: “if the Attorney General
     finds that emergency conditions will materially affect the functioning of
     the [BOP], the Director of the Bureau may lengthen the maximum
     amount of time for which the Director is authorized to place a prisoner
     in home confinement ....” CARES Act §12003(b), Pub. L. No. 116-136,
     134 Stat. 281 (2020). Attorney General William Barr made the requisite
     “finding that emergency conditions are materially affecting the
     functioning of the Bureau of Prisons” on April 3, 2020, thereby
     triggering the BOP’s authority to expand the amount of time that a
     prisoner may spend in home confinement.

     Thus, the CARES Act broadens the authority of the BOP Director “as

the Director deems appropriate” to place an inmate in home confinement for

the shorter of 10% of the term imprisonment of that prisoner or 6 months

under 18 U.S.C. §3624(c)(2). As such, the determination of which inmates

qualify for home confinement under the CARES Act is with the BOP Director.

See United States v. Doshi, 2020 WL 1527186, *1 (E.D.Mi. March 31, 2020)


                                    -7-
      Case 3:15-cr-00039-MEM Document 108 Filed 04/15/20 Page 8 of 10




(The CARES Act “temporarily permits the Attorney General to ‘lengthen the

maximum amount of time for which [it] is authorized to place a prisoner in

home confinement’ under §3624(c)(2)”, and “the authority to make this

determination is squarely allocated to the Attorney General, under whose

authority is the Bureau of Prisons.”). In fact, the CARES Act “does not

mandate home confinement for any class of inmate.” Valenta v. Ortiz, 2020

WL 1814825, *1 (D.N.J. April 9, 2020).

      Further, Serfass does not even indicate that she requested a transfer

to home confinement to the warden at DFPC pursuant to the CARES Act.

Nor does she indicate that she is a vulnerable inmate who the BOP Director

should consider for home confinement under the Act.

      In short, the court agrees with my colleagues in this district who, to

date, have unanimously concluded that emergency petitions for release,

based on COVID19 are properly construed pursuant to 28 U.S.C. §2241. (In

addition to Camacho Lopez and Verma, see also Brown v. U.S. Dept of

Homeland Security, 3:20-cv-119; Umarbaev v. Warden, 1:20-cv-413 and

Thakker v. Doll, 1:20-cv-480.) I agree with my colleague’s well reasoned

analysis and join in their conclusion that 28 U.S.C §2241 is the proper vehicle

to proceed. Therefore, the court finds that Serfass’s motion should be

construed as a §2241 habeas petition since she seeks relief affecting how


                                     -8-
      Case 3:15-cr-00039-MEM Document 108 Filed 04/15/20 Page 9 of 10




her sentence is executed, i.e., serving her sentence in home confinement as

opposed to confinement in prison to which she was sentenced, and not a

reduction or release from her sentence (i.e. a compassionate release).

      A petitioner may seek §2241 relief only in the district in which she is in

custody. United States v. Figueroa, 349 F. App’x 727, 730 (3d Cir. 2009).

This Court has no jurisdiction over Serfass’s habeas claims as she is not

detained within this district at the time of the filing of her motion. As such,

Serfass must file her §2241 habeas petition in the U.S. District Court for the

District of Connecticut since she is confined in prison in that district. Pursuant

to 28 U.S.C. §2243, “[t]he writ, or order to show cause shall be directed to

the person having custody of the person detained. These provisions

contemplate a proceeding against some person who has the immediate

custody of the party detained, with the power to produce the body of such

party before the court or judge.” Rumsfeld v. Padilla, 542 U.S. 426, 434

(2004). Thus, for purposes of a habeas action, the petitioner’s custodian is

the warden of the institution holding the petitioner. Id. at 442. In the instant

case, the only appropriate respondent is the Warden at DFPC, where

Serfass is currently detained.

      In light of the foregoing, the court will direct the clerk of court to docket

Serfass’s Doc. 107 motion as an emergency §2241 habeas petition and to


                                       -9-
           Case 3:15-cr-00039-MEM Document 108 Filed 04/15/20 Page 10 of 10




assign it a separate civil number. The court will then direct the clerk of court

to transfer Serfass’s habeas petition to the U.S. District Court for the District

of Connecticut.



III.       Conclusion

           Serfass’s Motion for Immediate Release to Home Confinement, (Doc.

107), is construed as a petition for writ of habeas corpus pursuant to 28

U.S.C. §2241, and the clerk of court will be directed to docket Serfass’s Doc.

107 motion as an emergency §2241 habeas petition and to assign it a civil

number. The clerk of court will then be directed to transfer Serfass’s §2241

habeas petition to the U.S. District Court for the District of Connecticut as the

proper jurisdictional court.



                                           s/ Malachy E. Mannion _____
                                           MALACHY E. MANNION
                                           United States District Judge

Dated: April 15, 2020
15-39-01




                                        - 10 -
